Barters, J.
Application by a tenant pursuant to article 78 of the Civil Practice Act for an order granting a review and annulment of the determinations of the local rent administrator and of the State Rent Administrator which granted a certificate of eviction to the landlord and denied the protest of the petitioner thereto.
The sole question upon this application is whether the determination is arbitrary or capricious (Matter of Mounting & Finishing Co. v. McGoldrick, 294 N. Y. 104; Matter of Stracquidanio v. Department of Health of City of New York, 285 N. Y. 93; State Residential Rent Law, § 8, subd. 2).
The basis of the application is that the hearings afforded petitioner were not full and complete “ judicial ” hearings. Neither the State Residential Rent Law (L. 1946, ch. 274, as amd.) nor the Rent and Eviction Regulations require the admin*842istrator to grant such a hearing; nor is there any requirement of a stenographic transcript. In fact, a hearing is not necessary for a determination by the administrator (Matter of Edmonds v. McGoldrick, N. Y. L. J., Mar. 20, 1951, p. 995, col. 1; Matter of Myers v. McGoldrick, N. Y. L. J., Mar. 13, 1951, p. 898, col. 5; State Residential Rent Law, § 7, renum. § 8 by L. 1951, ch. 443, eff. April 2,1951). Upon the record, the court is satisfied that the determination of the administrator was not arbitrary or capricious. Accordingly the application is denied and the proceeding is dismissed.